Citation Nr: 1135917	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tendonitis of the right hip.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to March 2005.

This matter was last before the Board of Veterans' Appeals (Board) in June 2010 on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction of the claims file subsequently transferred to the Pittsburgh, Pennsylvania RO.

The April 2006 rating decision also denied a claim for a low back disability. The Veteran timely appealed the denial of that issue, but, during the pendency of her appeal, the RO issued a June 2011 rating decision that granted service connection for that disability. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to her back disability. Accordingly, since that claim has been granted, it is not before the Board and is not reflected on the title page.


FINDINGS OF FACT

1. The Veteran's service-connected right hip disability is manifested by pain.

2. The record does not reflect that the Veteran has experienced hospitalization for her right hip disability or that disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right hip disability are not met. 38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for her right hip disability, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

An October 2004 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). Regardless, the Veteran was notified in a May 2009 letter of the specific requirements to establish entitlement to an increased rating for a hip disability. 

May 2009, June 2010, and July 2010 letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  These letters were provided to the Veteran after the initial adjudication of her claim and thus represent a timing error pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC) such as the supplement SOCs issued by the RO in August 2009 and June 2011. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. VA also has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). Although the Veteran informed a May 2007 VA vocational rehabilitation counselor that she was applying for disability benefits from SSA, she clarified in March 2009 that she was only pursuing SSA benefits for a headache disability. As the SSA records deal with a headache disability, they are not relevant to the service-connected hip disability that is discussed herein. The claims file does contain service treatment records, reports of post-service medical treatment, and reports of VA examinations conducted in November 2004 and August 2010. 

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2004 examination report does not reflect review of the claims file, but does reflect interview with, and examination of, the Veteran. The 2010 VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of the right hip disability. No medical evidence within the claims file indicates that the disability worsened since the 2010 examination. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide her claim. She has been given ample opportunity to present evidence and argument in support of her claim.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, she has appealed the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial evaluation in excess of 10 percent for a right hip disability.  For the reasons and bases discussed below, the Board finds that the current 10 percent rating is appropriate for her right hip disability.

The current 10 percent disability rating is assigned pursuant to Diagnostic Code 5252. 38 C.F.R. § 4.71a (2010). This Code provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. Id.

38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a.

Service treatment records reflect that the Veteran experienced right hip pain and limitation of motion while she was on active duty. June and October 2004 VA treatment notes state that the Veteran sought treatment for left (italics added for emphasis) hip pain and reported that she had experienced less severe pain in the right hip. In June 2004, the Veteran was noted to have "very lax hip muscles," but full range of motion with some tenderness over the anterior hip joint. X-ray showed some narrowing over the inferior aspect of the hip joint. The October 2004 note reflects that she reported that when she experienced pain in her right hip she could "pop" the hip to relieve the pain.

A July 2004 statement from a friend of the Veteran states that she has obvious pain in her back, hips, and legs and cannot carry anything heavy.  The letter states that the Veteran needs assistance carrying groceries from the car into her home.

The results of a November 2004 VA examination show that the Veteran reported activity-related pain in her right hip. The examiner noted tenderness over the greater trochanteric bursa and measured right hip flexion to 110 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 20 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees. Pain occurred at the maximum ranges of motion. Repeated motion resulted in additional pain, but no loss of range of motion. Range of motion was described as limited by pain, but no fatigue, weakness, or lack of endurance. The Veteran's gait was normal. The examiner diagnosed right hip tendinitis.

A May 2005 VA treatment note reflects that the Veteran's right hip flexion was "okay," but abduction and adduction was painful and there was some tenderness over the adductor muscles.  Her gait was normal, but the physician ordered x-ray of the right hip. Subsequent x-ray revealed that the hip was "unremarkable." An October 2005 VA treatment note observes the Veteran's complaints of right hip pain, but reiterates that x-rays of that joint were negative. The note states that there were no signs of inflammation or swelling of the hip and reflects the physician's opinion that the pain was due to a strain or tendonitis. She was prescribed some pain medication and advised to pursue physical therapy and weight management.

A May 2005 physical therapy evaluation states that the Veteran reported right hip pain that had been present since 2000. The pain was described as lateral and anterior with pain of five (5) on a 10 scale that was worse during running, using stairs, squatting, kneeling, and carrying more than 15 pounds. Internal rotation of the hip was 30 degrees to the left and 25 degrees to the right. External rotation was 30 degrees to the left and 30 degrees to the right. The Veteran was assessed with bilateral hip pain and was instructed in therapeutic exercises.

In a November 2005 statement, the Veteran reported that her right hip hurts "most of the time" and pops, locks, and pops out of place. She stated that she continuously shifts her position at work due to pain.

The Veteran submitted a January 2007 letter stating that her right hip results in pain in her left hip, lower back, knees, and shins. She stated that her right hip was in "horrible shape" and had been since one (1) year after her discharge from active duty service.

A May 2007 vocation rehabilitation report states that the Veteran is prevented from working when she experiences migraine headaches and that knee and hip disabilities further limit her abilities. Specifically, the knee and hip disabilities prevent her from being able to stand or walk for prolonged period of time.

The Veteran was seen again in January 2008 for a primary care evaluation. Bilateral hip pain is listed in her past medical history, but the physical examination revealed full range of motion in all of her extremities and a normal gait.  A June 2008 psychological assessment for pain management observes that the Veteran reported experiencing chronic pain in both hips, shins, knees, feet, and back. However, the assessment focused on the Veteran's migraine headaches.

A September 2008 treatment note reflects that the Veteran reported aching, sharp pain in her hips, knees, and head (during migraines). The record reflects on-going pain management through VA for multiple health complaints.

The Veteran was afforded another VA examination in August 2010. The resulting report reflects review of the claims file. The Veteran informed the examiner that she took Motrin for back and hip pain. The examination report indicates that the Veteran's gait was steady and she did not experience falls and was able to perform activities of daily living. The Veteran described her hip pain as being deep in the groin region and not in the lateral hip. She described continual pain and popping. She also reported mild weakness in the right hip, but no lack of endurance, no giving way, no dislocation, no swelling, and no flare-ups (just increases in pain with use). She informed the examiner that the hip disability does not affect her activities of daily living; the report specifically states that the Veteran is not limited in walking or standing because of the hip, but is unable to kick with the right leg. Upon physical examination, gait was noted to be normal and hip range of motion was full: extension was to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, internal rotation to 40 degrees, and flexion to 125 degrees. Pain was described as referable to the groin, but there was no additional pain associated with range of motion testing and additional movement did not result in further pain or in incoordination, weakness, fatigability, or loss of range of motion. X-ray of the hips showed significant overhanging acetabular rims that were more pronounced on the right side. The examiner diagnosed a right hip internal snapping syndrome with possible hip labral pathology. The examiner stated that the snapping syndrome was consistent with right hip iliopsoas tendonitis.

The Veteran's current 10 percent disability rating is assigned pursuant to Diagnostic Code 5252. 38 C.F.R. § 4.71a. This Code provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees, but, as discussed above, the Veteran's thigh flexion has never been noted to be limited to 45 degrees. Under this Code, the Veteran is more than adequately rated for the limitation of flexion documented in the claims file.

The Board has also considered the applicability of other potentially applicable diagnostic codes. Other diagnostic codes related to the hip include Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur. The medical evidence does not indicate the Veteran's right hip disability has resulted in a flail joint or impairment of the femur, so Diagnostic Codes 5254 and 5255 are inapplicable. Furthermore, Diagnostic Code 5250 is also inapplicable as no form of ankylosis has been demonstrated. See generally Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).

The medical evidence indicates that the Veteran's right hip disability is manifested by complaints of pain and limitation of motion. However, that evidence does not indicate any ranges of motion warranting a higher rating under Diagnostic Codes 5251, 5252, or 5253. The Board did consider the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202. However, as her current 10 percent rating is based primarily on functional loss due to pain, there is no basis for assigning an increased rating under DeLuca.

Overall, the lay and medical evidence is against a rating greater than 10 percent for right hip disability for any time during the appeal period. To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent orthopedic disability in this case. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As there is no medical evidence supporting an increased rating for the right hip disability, there also is no basis for a staged rating. The claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disability, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected right hip disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disability in question. Although the Veteran has submitted evidence indicating that her right hip disability, in conjunction with other disabilities, limits her activities, there is no objective evidence in the claims file that her right hip disability, alone, markedly interferes with her ability to work above and beyond that contemplated by her separate schedular ratings. See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The claims file reflects that the Veteran ceased working due to complications from a migraine headache disability, but, per the 2010 VA examination report, is not physically restricted from her daily activities due to the hip disability. In the absence of objective evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Veteran experiences some occupational impairment, she is already compensated under the rating schedule for more limitation of motion than she actually experiences and, as such, her disability picture is more than "contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.


ORDER

An initial disability rating in excess of 10 percent for tendonitis of the right hip is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


